 



EXHIBIT 10.1

EMPLOYMENT AGREEMENT

     This EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of August 16,
2004 by and between UCBH Holdings, Inc. (the “Holding Company”), United
Commercial Bank (the “Bank”), and Thomas S. Wu (“Executive”). Any reference to
“Company” herein shall be deemed to include the Holding Company and the Bank.

     A. The Company wishes to assure itself of the services of Executive for the
term provided in this Agreement; and

     B. Executive is willing to serve in the employ of the Company on a
full-time basis for the term.

     In consideration of the mutual covenants herein contained, and upon the
other terms and conditions hereinafter provided, the parties hereby agree as
follows:

1. POSITION AND RESPONSIBILITIES.

     (a) During the term of Executive’s employment hereunder, Executive agrees
to serve as President and Chief Executive Officer of the Company. Executive
shall render services to the Company such as are customarily performed by
persons in a similar executive capacity and as directed by the Company’s Board
of Directors (the “Board”).

     (b) During the term, Executive also agrees to serve, if elected, as
director of the Company and as Chairman of the Board of the Company and as an
officer or director of any subsidiary of the Company (“Subsidiary”).

     (c) The Company shall continue to provide Executive with a private office,
executive secretary, administrative assistants, office equipment, supplies and
other facilities and services, suitable to Executive’s position and adequate for
the performance of his duties.

2. TERM.

     (a) The period of Executive’s employment under this Agreement shall be
deemed to have commenced as of the date first above written and shall continue
for a period of thirty-six (36) full calendar months thereafter. Commencing on
the date of the execution of this Agreement, the term of this Agreement shall be
extended for one day for each day that lapses until such time as the Board or
Executive elects not to extend the term of the Agreement by giving written
notice to the other party in accordance with Section 7 of this Agreement, in
which case the term of this Agreement shall be fixed and shall end on the third
anniversary of the date of such written notice.

     (b) During the term of Executive’s employment hereunder, except for periods
of absence occasioned by illness, reasonable vacation periods, and reasonable
leaves of absence, Executive shall devote substantially all his business time,
attention, skill, and efforts to the faithful performance of his duties
hereunder, including activities and services related to the organization,
operation and management of the Company and its Subsidiaries and participation
in community, professional and civic organizations. Executive may serve, or
continue to serve, on the boards of directors of, and hold any other offices or
positions in organizations, which will not present any conflict of interest with
the Company or its Subsidiaries, or require an unreasonable amount of time or
materially adversely affect the performance of Executive’s duties hereunder as
follows:

          (i) For non-profit entities/organizations, Board approval is not
required.

Page 1



--------------------------------------------------------------------------------



 



          (ii) For privately traded for profit companies, Executive will consult
with the Board prior to accepting any such invitation.

          (iii) For publicly traded for profit companies, Executive will seek
prior Board approval.

     (c) Notwithstanding anything herein contained to the contrary, Executive’s
employment with the Company may be terminated by the Company or Executive
subject to the terms and conditions of this Agreement.

3. COMPENSATION AND REIMBURSEMENT.

     (a) Executive shall be entitled to a salary from the Company of
$1,000,000.00 per year (“Base Salary”) payable in accordance with the Company’s
normal payroll policies during his employment term. Base Salary shall include
any amounts of compensation deferred by Executive under any qualified or
unqualified plan maintained by the Company. During the term of this Agreement,
Executive’s Base Salary shall be reviewed at least annually, no later than
January 31 of the following year (commencing January 31, 2005). Such annual
review shall be conducted by the Board. The Board, in its sole discretion, may
adjust Executive’s Base Salary and may also award a bonus (“Bonus”). As a result
of any adjustment in Base Salary, the new Base Salary shall become the “Base
Salary” for purposes of this Agreement. In addition to the Base Salary provided
in this Section 3(a), the Company shall also provide Executive, at no cost to
Executive, with all such other benefits as provided uniformly to permanent
full-time employees of the Company and its Subsidiaries including, but not
limited to, those set forth in Section 3(b) below.

     (b) Executive shall be entitled to participate in any employee benefit
plans, arrangements and perquisites substantially equivalent to those in which
Executive was participating or otherwise deriving benefit from immediately prior
to the beginning of the term of this Agreement, and the Company and its
Subsidiaries will not, without Executive’s prior written consent, make any
changes in such plans, arrangements or perquisites which would materially
adversely affect Executive’s rights or benefits thereunder, except to the extent
that such changes are made applicable to all Company employees eligible to
participate in such plans, arrangements and perquisites on a non-discriminatory
basis. Without limiting the generality of the foregoing provisions of this
Subsection (b), Executive shall be entitled to participate in or receive
benefits under any employee benefit plans including, but not limited to,
retirement plans, supplemental retirement plans, pension plans, profit-sharing
plans, health-and-accident plans, medical coverage and any other employee
benefit plan or arrangement made available by the Company in the future to its
senior executives and key management employees, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans
and arrangements. Nothing paid to Executive under any such plan or arrangement
will be deemed to be in lieu of other compensation to which Executive is
entitled under this Agreement.

     (c) In addition to the Base Salary and Bonus provided for by paragraph (a)
of this Section 3 and other benefits provided for by paragraph (b) of this
Section 3, the Company shall promptly pay or reimburse Executive for any and all
reasonable expenses incurred in promoting the business of the Company and its
Subsidiaries including, but not limited to entertainment, gifts, travel and club
memberships. The Company shall also provide the Executive the use of an
automobile for personal and business purposes including reasonable expenses for
insurance, fuel, maintenance, repair and registration of such automobile, and
use of the Company’s driver as reasonably necessary.

     The Company and Executive acknowledge that certain expenses described in
this Section 3(c) may not be specifically enumerated as reimbursable expenses
pursuant to the policies of the Company and its Subsidiaries. Notwithstanding
such policies, the Company and Executive acknowledge that the intent of this
Section 3(c) is to reimburse Executive for any and all expenses reasonably
incurred in the best interests of and in promoting the business of the Company
or its Subsidiaries, provided that such reimbursement is otherwise in
conformance with Company’s policies such as, by way of example, with respect to
the provision of appropriate receipts for the expenses.

Page 2



--------------------------------------------------------------------------------



 



4. TERMINATION.

     (a) Cause. The term “Termination for Cause” shall mean termination because
of an act or acts of gross misconduct, willful neglect of duties or the
conviction of a felony or equivalent violation of law or any other act or
failure to act that materially damages the reputation of the Company as
determined by the Board in its sole discretion after a good faith investigation.
For the purpose of this Section, no act or failure to act on Executive’s part
shall be “willful” unless done or omitted to be done without the reasonable
belief that the action or omission was made in the best interests of the Company
and its Subsidiaries. Executive shall not be deemed to have been Terminated for
Cause unless and until there shall have been delivered to him a Notice of
Termination (as provided in this subsection below) which shall include a copy of
a resolution duly adopted by the affirmative vote of not less than seventy-five
percent (75%) of the independent members of the Board at a meeting of the Board
called and held for that purpose, finding that in the good faith opinion of at
least 75% of the independent members of the Board, the Executive was guilty of
conduct justifying Termination for Cause and specifying the relevant facts
supporting the Termination for Cause. On such date of Termination for Cause,
(i) any unvested stock options and related limited rights and any unvested
awards shall become null and void and shall not be exercisable by or delivered
to Executive at any time subsequent to such Termination for Cause; and (ii) the
Company’s sole liability shall be limited to the payment of Executive’s Base
Salary and benefits through such date of termination, which shall be paid in a
lump sum. The Date of Termination For Cause shall be determined to be the date
on which the Notice of Termination is delivered to Executive, or in the event
the Company is unable to reasonably locate Executive, three (3) business days
after delivery of such Notice of Termination to the Executive’s last known
address.

     (b) Without Cause. The Company may terminate this Agreement without cause
by giving not less than three (3) months prior written notice to Executive
pursuant to Section 7 of this Agreement. Upon the effective date of such
termination, Executive shall be entitled to receive a sum equal to three (3)
times the highest annual compensation (defined as Base Salary and Bonus under
Section 3(a), above) due to the Executive over the three years immediately
preceding such termination. Executive shall be paid such amount in a lump sum
or, at Executive’s election made in writing within three months after receiving
notice pursuant to Section 7 of this Agreement, in installments over a monthly
basis over a period of thirty-six (36) months (the “Three Times Highest Pay
Benefit”). Also, on the date of such termination, all stock options and/or
restricted stock awards and related limited rights and any unvested awards shall
immediately vest and be exercisable for one year after such termination. In
addition to the payments stated above, Executive will be entitled to continue to
receive life, medical and disability coverage substantially identical to the
coverage maintained by the Company for Executive prior to termination and paid
for by the Company for three years from the date of termination without cause.

     (c) Disability.

     (i) If as a result of any physical or mental disability, Executive shall be
unable to perform his duties under this Agreement for three (3) consecutive full
calendar months, or for eighty percent (80%) or more of the working days during
four (4) consecutive calendar months, the Company may upon three (3) months’
advance written notice to Executive, terminate Executive’s employment under this
Agreement (a “Termination Due to Disability”). During such three (3) month
notice period, the Company may remove Executive from any and all of his
positions, but he shall continue to be an employee of the Company and to be paid
in accordance with this Agreement:

     (ii) On the expiration of such three (3) month notice period, Executive’s
employment under this Agreement shall terminate.

     (iii) If there should be a dispute between the parties hereto as to
Executive’s physical or mental disability for purposes of this Agreement, the
question shall be settled by the opinion of an impartial reputable licensed
physician or psychiatrist selected in good faith by the Board with recognized
experience in the field pertaining to the nature of the disability. Executive
hereby agrees to cooperate in the examination by any such person. The
certificate of such physician or psychiatrist shall be final and binding upon
the parties hereto.

Page 3



--------------------------------------------------------------------------------



 



     (iv) Upon an event of Termination due to Disability, Company’s liability to
the Executive under the Agreement shall be limited to that which is provided
under Paragraph 4(d) (i) and (ii) of this Agreement, below.

     (d) Death. In the event that the Executive should die during the term
hereof, this Agreement shall terminate effective on the date of his death. In
such event, Executive’s executor, trustee or other personal representative
(“Authorized Representative”) shall be entitled to receive the following
payments, which shall be paid in a lump sum:

     (i) the amount of the remaining payments of Base Salary (excluding bonus)
that the Executive would have earned if he had continued his employment with the
Company over the remaining term of this Agreement (as defined in Section 2(a)
above) at Executive’s Base Salary as of the date of termination; and

     (ii) the amount equal to the annual contributions that would have been made
on Executive’s behalf to any employee benefit plans offered by the Company
during the remaining term of this Agreement based on contributions made (on an
annualized basis) as of the date of termination.

     In addition, all stock options and/or restricted stock awards and related
limited rights and any unvested awards shall immediately vest and be exercisable
for one year after such termination by the Authorized Representative.

     (e) Voluntary. Notwithstanding anything provided herein to the contrary,
Executive shall have the right at any time, for whatever reason, to deliver to
the Company three (3) months’ advance written notice of his election to
terminate this Agreement. During such three (3) month notice period, the Company
may remove Executive from any and all of his positions, but Executive shall
continue to be an employee of the Company and to be paid in accordance with this
Agreement, and shall perform all of his duties herein or as otherwise directed
by the Board. On the expiration of such three (3) month notice period,
Executive’s employment under this Agreement shall terminate. In such event,
Executive shall be entitled to receive his Base Salary earned and benefits
accrued through the date of termination.

     (f) Change in Duties. In the event Executive voluntarily resigns from his
regular employment following any material adverse change in or loss of title,
office or significant authority or responsibility, material reduction in Base
Salary or benefits (excluding bonus) or relocation of his principal place of
employment by more than 25 miles from its location (“Change in Duties”),
Executive shall be entitled to the Three Times Highest Pay Benefit as defined by
Paragraph 4(b) of this Agreement and all stock options and/or restricted stock
awards and related limited rights and any unvested awards shall immediately vest
and be exercisable for one year after such termination.

     (g) Upon termination of employment, the Executive shall have an option to
purchase any club membership(s) that were funded by the Company for the
Executive. This option must be exercised by the Executive in writing within 6
months of the Date of Termination. The purchase shall be at the same purchase
price paid by the Company originally to acquire such club membership(s), unless
otherwise agreed by the parties in writing.

5. CHANGE IN CONTROL.

     (a) For purposes of this Agreement, a “Change in Control” of the Company
shall mean an event or series of events of a nature that at such time: (i) any
“person” (as the term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) is or becomes the “beneficial owner” (as
determined under Rule 13d of such Act), directly or indirectly, of voting
securities of the Bank or the Holding Company representing fifty percent (50%)
or more of the Bank’s or the Holding Company’s outstanding voting securities or
right to acquire such securities except for any voting securities of the Bank
purchased by the Holding Company and any voting securities purchased by any
employee benefit plan of the Bank or the Holding Company, or (ii) a plan of
reorganization, merger, consolidation, sale of all or substantially all the
assets of the Bank or the Holding Company or similar transaction occurs in which
the Bank or the Holding Company is not the resulting entity.

Page 4



--------------------------------------------------------------------------------



 



     (b) If a Change in Control has occurred pursuant to Section 5(a), Executive
shall be entitled to the benefits provided in Section 5(c) upon his subsequent
termination of or resignation from regular employment within thirty-six
(36) months following the Change in Control due to: (i) termination of
Executive’s employment or (ii) Change in Duties as such duties existed at the
time of the Change in Control (each event shall be referred to herein as a
“Change In Control Benefit Trigger”). No benefits shall be provided to the
Executive pursuant to this Section 5 in the event of Executive’s Termination for
Cause or his resignation for reasons other than those specified as a Change In
Control Benefit Trigger.

     (c) Upon the occurrence of a Change In Control Benefit Trigger pursuant
Section 5(b), (i) the Company shall pay Executive, or in the event of his
subsequent death or disability, his beneficiary or beneficiaries, or his estate,
as the case may be, a sum equal to three (3) times the highest annual
compensation (defined as Base Salary and Bonus under Section 3(a), above) due to
the Executive over the three years immediately preceding the Change in Control
Benefit Trigger, less all required and applicable withholding, and (ii) any
unvested stock options and related limited rights and unvested awards granted to
Executive under any stock option and similar plans shall immediately vest and
shall be exercisable within one (1) year. Within ten (10) days of Executive’s
entitlement to benefits pursuant to Section 5(b), Executive can elect to receive
a lump sum payment for the amount set forth in this subsection (c) (i) above. In
the event no election is made, Executive shall be paid such amount in
installments on a monthly basis over a period of thirty-six (36) months.

     (d) Upon the occurrence of a Change in Control followed by Executive’s
termination of employment or resignation (other than Termination for Cause),
Company and its successors and assigns shall cause to be continued for Executive
life, medical and disability coverage substantially identical to the coverage
maintained by the Company for Executive prior to Executive’s termination or
resignation. Such coverage and payments shall cease upon the expiration of
thirty-six (36) full calendar months from the date of termination or
resignation.

     (e) Company expressly acknowledges and agrees that Executive shall have a
contractual right to the full benefits of this Agreement, and Company and any
successor expressly waives any rights it may have to deny liability for any
breach of its contractual commitment hereunder upon the grounds of lack of
consideration, accord and satisfaction or similar defense. In any dispute
arising after a Change of Control as to whether Executive is entitled to the
benefits of this Agreement and all incentive plans, there shall be a presumption
that the Executive is entitled to such benefits and the burden of proving
otherwise shall be on the Company or any successor.

6. CHANGE IN CONTROL RELATED PROVISIONS.

     (a) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 6) (the “Termination Benefits”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986 (the “Code”) or any
corresponding provisions of state or local tax laws, or any interest or
penalties are incurred by Executive with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then Executive shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by Executive of all taxes (including any interest or penalties imposed with
respect to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Termination Benefits.

     (b) Subject to the provisions of Section 6(c), all determinations required
to be made under this Section 6, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Company’s
certified public accounting firm (or such other certified public accounting firm
designated by Executive and reasonably acceptable to the Company) (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and Executive within fifteen (15) business days of the receipt of
notice from Executive that there has been Termination Benefits, or such earlier
time as is requested by the Company. All fees and expenses of the Accounting

Page 5



--------------------------------------------------------------------------------



 



Firm shall be borne solely by the Company. Any Gross-Up Payment, as determined
pursuant to this Section 6, shall be paid by the Company to Executive within
five business (5) days of the receipt of the Accounting Firm’s determination. If
the Accounting Firm determines that no Excise Tax is payable by Executive, the
Company shall cause the Accounting Firm to provide Executive with an opinion
that Executive has substantial authority not to report any Excise Tax on his
federal income tax return. Any determination by the Accounting Firm shall be
binding upon the Company and Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts its remedies pursuant to Section 6(c) and Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive.

     (c) Executive shall notify the Company in writing of any claim or potential
claim by the Internal Revenue Service or any other taxing authority that, if
successful, would require the payment by the Company of the Gross-Up Payment.
Such notification shall be given as soon as practicable but no later than ten
(10) business days after Executive is informed in writing of such claim
(“Written Notice”) and shall apprise the Company of the nature of such claim and
the date on which such claim is requested to be paid. Failure of Executive to
provide the Company with Written Notice shall not relieve the Company of its
obligations herein so long as the Company has not been prejudiced by the
untimely notice. Executive shall not pay such claim prior to the expiration of
the 30-day period following the date on which Executive gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies Executive in writing
prior to the expiration of such period that it desires to contest such claim,
Executive shall:

     (i) give the Company any information reasonably requested by the Company
relating to such claim,

     (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

     (iii) cooperate with the Company in good faith in order effectively to
contest such claim, and

     (iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold Executive harmless, on
an after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 6(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

Page 6



--------------------------------------------------------------------------------



 



     (d) If, after the receipt by Executive of an amount advanced by the Company
pursuant to Section 6(c), Executive becomes entitled to receive any refund with
respect to such claim, Executive shall (subject to the Company’s complying with
the requirements of Section 6(c)) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by Executive of an amount advanced by
the Company pursuant to Section 6(c) to pay the tax claimed, a determination is
made that Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify Executive in writing of its intent to
contest such denial of refund prior to the expiration of thirty (30) days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

7. NOTICE.

     Unless otherwise provided for in this Agreement, any termination by the
Company or resignation by Executive shall be communicated by Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a written notice which shall indicate the specific
termination or resignation provision in this Agreement relied upon and shall set
forth in reasonable detail the basis for termination or resignation. All notices
shall be effective if personally delivered or if sent by an overnight delivery
service, to the parties at the addresses set forth beneath their signatures
below, or at such other address that either party may provide the other pursuant
to this subsection. For purposes of computing time, all time periods provided
under this Agreement will commence on the date notice is received if notice is
personally delivered or if notice is sent by an overnight delivery service, one
day after notice has been sent.

8. POST-TERMINATION OBLIGATIONS.

     All payments and benefits to Executive under this Agreement shall be
subject to Executive’s compliance with the post-termination obligations of this
Agreement. Executive shall furnish such information and assistance to the
Company as may reasonably be required by the Company in connection with any
litigation or other judicial or administrative matter in which the Company or
any of its Subsidiaries or affiliates is, or may become, a party provided that
the Company shall reimburse Executive for all reasonable expenses incurred in
connection with such cooperation.

9. RELEASE.

     By accepting the benefits provided under this Agreement upon any
termination hereof, Executive, or in the event of termination due to death, the
Authorized Representative, releases and discharges the Company, its directors,
officers, agents, employees, consultants and affiliated and controlled companies
(the “Related Parties”), from any and all claims, demands and causes of action
arising out of or related to Executive’s employment with the Company and to the
termination of that employment. Prior to and as a condition to receipt of any
payment, benefit, or consideration under this Agreement, Executive, or in the
event of termination due to death, the Authorized Representative, shall sign and
deliver to the Company a full, complete, general release of any and all known
and unknown claims against the Company and related parties (other than indemnity
obligations of the Company hereunder) to the fullest extent permitted under
California law, in a form satisfactory to the Company.

10. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

     This Agreement contains the entire understanding between the parties hereto
and supersedes any prior employment agreement between the Company or any
predecessor of the Company and Executive. The Company represents and warrants
that the terms of this Agreement have been approved by its Board of Directors,
including but not limited to the provisions of Section 4 as they effect an
acceleration of stock options. To the extent that the provisions of this
Agreement conflict with the provisions of any stock option award agreement or
other agreement evidencing Executive stock options, the provisions of this
Agreement shall prevail.

Page 7



--------------------------------------------------------------------------------



 



11. MODIFICATION AND WAIVER.

     (a) This Agreement may not be modified or amended except by an instrument
in writing signed by the parties hereto.

     (b) No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future as to any act other than that specifically
waived.

12. SEVERABILITY.

     If, for any reason, any provision of this Agreement is held invalid, such
invalidity shall not affect any other provision of this Agreement not held so
invalid, and each such other provision shall to the full extent consistent with
law continue in full force and effect. If any provision of this Agreement is
held invalid in part, such invalidity shall in no way affect the rest of such
provision not held so invalid, and the rest of such provision, together with all
other provisions of this Agreement, shall to the full extent consistent with law
continue in full force and effect.

13. ADVICE OF COUNSEL.

     Each party acknowledges that, in executing this Agreement, such party has
had the opportunity to seek the advice of independent legal counsel, and has
read and understood all of the terms and provisions of this Agreement. This
Agreement shall not be construed against any party by reason of the drafting or
preparation hereof.

14. HEADINGS FOR REFERENCE ONLY.

     The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

15. THIRD PARTY RIGHTS.

     Nothing contained in this Agreement, whether express or implied, is
intended to confer any rights or remedies upon any persons other than the
parties hereto and their respective successors and assign; nor is anything in
this Agreement intended to relieve or discharge the obligations or liabilities
of any third person to either party or this Agreement nor shall any provision
hereof give any third person any right of subrogation or action over either
party to this Agreement.

16. GOVERNING LAW.

     This Agreement shall be governed by the laws of the State of California,
without regard to its principles of conflict of law.

17. ARBITRATION.

     Any dispute or controversy arising under or in connection with, or relating
to this Agreement shall be settled exclusively by final, binding arbitration,
conducted before a single arbitrator sitting in a location selected by Executive
within fifty (50) miles from the location of the Company’s main office, in
accordance with the rules of the American Arbitration Association governing
arbitration of employment disputes then in effect. The arbitrator shall either
be agreed between the parties, or shall be selected in accordance with
applicable AAA rules. The arbitrator shall have authority to grant interim
relief (including interim relief on an expedited basis, such as injunctive
relief),

Page 8



--------------------------------------------------------------------------------



 



which relief may be entered in any court having jurisdiction. The parties
specifically consent to the jurisdiction of the federal and state courts located
within the County of San Francisco to enter an arbitration award or injunctive
relief pursuant to this Agreement. Judgment may be entered on the arbitrator’s
award in any court having jurisdiction. The prevailing party at arbitration
shall be entitled to recover their costs and reasonable attorney’s fees, and the
arbitrator shall be vested with authority to determine the prevailing party.

18. SUCCESSOR TO THE COMPANY.

     Any successor or assignee, whether direct or indirect, by purchase, merger,
consolidation or otherwise, to all or substantially all the business or assets
of the Company shall be required to assume and agree to perform the Company’s
obligations under this Agreement, in the same manner and to the same extent that
the Company would be required to perform if no such succession or assignment had
taken place.

19. INDEMNIFICATION.

     The Company agrees to indemnify Executive in accordance with the terms of
the Company’s standard indemnification agreement which has been executed by the
Company and Executive. To the extent available on commercially reasonable terms,
the Company shall obtain and maintain appropriate Directors and Officers
liability insurance including Executive as a named insured in an amount
comparable to industry standards.

20. NONDISCLOSURE.

     Executive recognizes and acknowledges that the knowledge of the
confidential business activities and plans for business activities of the
Company as it may exist from time to time is a valuable, special and unique
asset of the business of the Company. Executive will not, during or after the
term of his employment, disclose any knowledge of the past, present, planned or
considered confidential business activities of the Company that is not public or
readily accessible to the public from nonconfidential published sources to any
person, firm, corporation, or other entity for any reason or purpose whatsoever
unless expressly authorized by the Board or required by law or policies of the
Company. Notwithstanding the foregoing, Executive may disclose any knowledge of
banking, financial and/or economic principles, concepts or ideas which are not
solely and exclusively derived from the confidential business plans and
activities of the Company. In the event of a breach or threatened breach by the
Executive of the provisions of this Section, the Company will be entitled to an
injunction restraining Executive from disclosing, in whole or in part, the
knowledge of the past, present, planned or considered confidential business
activities of the Company. Nothing herein will be construed as prohibiting the
Company from pursuing any other remedies available to the Company for such
breach or threatened breach, including the recovery of damages from Executive.

21. REQUIRED REGULATORY PROVISIONS.

     (a) If Executive is suspended from office and/or temporarily prohibited
from participating in the conduct of the Company’s affairs by a notice served
under Section 8(e)(3) or 8(g) (1) of the Federal Deposit Insurance Act (12
U.S.C. Section 1818(e)(3) or (g)(1)), the Company’s obligations under this
contract shall be suspended as of the date of service, unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the Company
shall: (i) pay Executive all of the compensation withheld while their contract
obligations were suspended and (ii) reinstate the obligations which were
suspended.

     (b) If Executive is removed and/or permanently prohibited from
participating in the conduct of the Company’s affairs by an order issued under
Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1818(e)(4) or (g)(1)), all obligations of the Company under this
contract shall terminate as of the effective date of the order, and the Company
shall have no obligation to provide any compensation or benefits which were
suspended while Executive was suspended or prohibited from participating in the
conduct of the Company’s affairs by notice described in paragraph 21(a) above.

Page 9



--------------------------------------------------------------------------------



 



     (c) If the Company is in default as defined in Section 3(x)(1) of the
Federal Deposit Insurance Act, all obligations of the Company under this
Agreement shall terminate as of the date of default, but this paragraph shall
not affect any vested rights of the contracting parties.

     (d) Any payments made to Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon compliance with 12 U.S.C. ss.1828
(k) and any rules and regulations promulgated thereunder.

22. The Company shall reimburse Executive for his legal fees incurred in
connection with the negotiation of this Agreement.

SIGNATURES

     IN WITNESS WHEREOF, UCBH Holdings, Inc. and United Commercial Bank have
caused this Agreement to be executed by their duly authorized officer and their
directors, and Executive has signed this Agreement, on the 17th day of August
2004.

          ATTEST:   UCBH Holdings, Inc.
 
       
/s/ Eileen Romero
  By:   /s/ Joseph Wu

--------------------------------------------------------------------------------

 
     

--------------------------------------------------------------------------------

 
Eileen Romero
      For the Entire Board of Directors
Secretary
       
 
        ATTEST:   United Commercial Bank
 
       
/s/ Eileen Romero
  By:   /s/ Joseph Wu

--------------------------------------------------------------------------------

 
     

--------------------------------------------------------------------------------

 
Eileen Romero
      For the Entire Board of Directors
Secretary
       
 
       
WITNESS:
       
 
       
/s/ Eileen Romero
  By:   /s/ Thomas S. Wu

--------------------------------------------------------------------------------

 
     

--------------------------------------------------------------------------------

 
Eileen Romero
      Thomas S. Wu
Secretary
       

Page 10